DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/011608 (hereinafter, Daisuke).
Regarding claim 1, Daisuke discloses an object recognition processing apparatus (Abstract) comprising: a processor configured with a program to perform operations comprising: 
operation as a model data acquisition unit configured to acquire three-dimensional model data indicating a three-dimensional shape of an object (paragraph 24: the 3D model save unit; paragraph 9 and 20: 3D shape information has been known as a 3D model);
operation as a measurement unit configured to acquire measurement data comprising three-dimensional position information of the object (paragraph 26 and 30: The measurement data input unit converts a depth value into 3D coordinates); 
operation as a position/orientation recognition unit configured to recognize a position/orientation of the object based on the three-dimensional model data and the measurement data (paragraph 24 and 28: The position and orientation calculation unit measures the position and orientation of the object by fitting a 3D model saved in the 3D model save unit to the measurement data selected by the measurement data selection unit); 
operation as a similarity score calculation unit configured to calculate a similarity score (S) indicating a degree of similarity between the three-dimensional model data and the measurement data in a position/orientation recognition result of the object (paragraph 41: sum of squared 3D distances are the similarity score); 
operation as a reliability calculation unit configured to calculate an index (D1, D2) indicating a feature of a three-dimensional shape of the object in the position/orientation recognition result of the object, and calculate a reliability (R) of the similarity score (S) based on the index (D1, D2) (paragraphs 32-34 and 48: the measurement data selection unit calculates reliability equivalent to the quality of measurement data for each measurement data. The reliability is an index indicating the magnitude of an error contained in position information. The reliability of paragraph 32 indicating the magnitude of error in position information is based on normal vectors of the planes of the object (these are a feature of a 3D shape of the object and therefore constitute the index of claim 1). The reliability measure is equivalent to the reliability (R) of the similarity score, since error in positional information directly affects the fitting of paragraphs 20, 28, 32 and therefore the similarity score); and 
operation as an integrated score calculation unit configured to calculate an integrated score (ST) indicating a quality of the position/orientation recognition result of the object based on the similarity score (S) and the reliability (R) (the position and orientation calculation unit -see above - encompasses the functionality of the integrated score calculation unit because by performing the fitting process it calculates the fitting error (similarity score) which is affected by the reliability measure of D1 (reliability). The similarity score of D1 is equivalent to the integrated score because the similarity score already takes into consideration the reliability see paragraphs 27, and 31-34).
Regarding claim 2, Daisuke discloses that the feature of the three-dimensional shape of the object comprises a physical amount indicating diversity of the three-dimensional shape of the object that can be grasped from the position/orientation recognition result of the object (paragraph 32: normal vectors of the planes of the object are a feature of a 3D shape of the object).
Regarding claims 3 and 16, Daisuke discloses that the processor is configured with the program perform operations such that operation as the reliability calculation unit is further configured to calculate, as the index, the number of faces in the position/orientation recognition result of the object (paragraph 32: the normal vectors of the planes of the object denote the number of faces of the object).
Regarding claims 4 and 17, Daisuke discloses that the processor is configured with the program perform operations such that operation as the reliability calculation unit is further configured to quantize normal directions of faces in the position/orientation recognition result of the object, and calculate, as the index, a largest normalized frequency or dispersion in a frequency distribution of the quantized normal direction (the normal vectors (directions of the faces) of paragraph 32 are calculated with a finite resolution which forms the quantization step).
Regarding claims 5 and 18, Daisuke discloses that the processor is configured with the program perform operations such that operation as the reliability calculation unit is further configured to calculate, as the index, a surface area in the position/orientation recognition result of the object (paragraph 23: the stereo camera calculates the depth of each pixel and therefore takes into consideration the whole surface area).
Regarding claims 6 and 19, Daisuke discloses that the processor is configured with the program perform operations such that operation as the reliability calculation unit is further configured to calculate, as the index, the number of or a length of contour lines in the position/orientation recognition result of the object (paragraphs 3, 24, 56 and FIGS. 2B and 2C).
Regarding claims 7 and 20, Daisuke discloses that the processor is configured with the program perform operations such that operation as the reliability calculation unit is further configured to calculate, as the index, dispersion in a luminance distribution in the position/orientation recognition result of the object or dispersion in a distance distribution in the position/orientation recognition result of the object (paragraph 58 discloses luminance or distance distribution).
Regarding claim 8, Daisuke discloses that the processor is configured with the program perform operations such that operation as the reliability calculation unit is further configured to apply weighting to the index, and calculate the reliability of the similarity score based on the weighted index (paragraph 54 discloses weighting).
Regarding claim 9, Daisuke discloses that the processor is configured with the program perform operations such that operation as the reliability calculation unit is further configured to calculate the index or the reliability for each of a plurality of different positions/orientations of the object, and then select the index or the reliability corresponding to the position/orientation recognition result of the object (paragraph 34: translation and rotation of the 3D model).
Regarding claim 10, Daisuke discloses an object recognition processing method using an object recognition processing apparatus comprising a model data acquisition unit, a measurement unit, a position/orientation recognition unit, a similarity score calculation unit, a reliability calculation unit, and an integrated score calculation unit, the method comprising: 
acquiring, by the model data acquisition unit, three-dimensional model data indicating a three-dimensional shape of an object (paragraph 24: the 3D model save unit; paragraph 9 and 20: 3D shape information has been known as a 3D model); 
acquiring, by the measurement unit, measurement data comprising three-dimensional position information of the object (paragraph 26 and 30: The measurement data input unit converts a depth value into 3D coordinates); 
recognizing, by the position/orientation recognition unit, a position/orientation of the object based on the three-dimensional model data and the measurement data (paragraph 24 and 28: The position and orientation calculation unit measures the position and orientation of the object by fitting a 3D model saved in the 3D model save unit to the measurement data selected by the measurement data selection unit); 
calculating, by the similarity score calculation unit, a similarity score indicating a degree of similarity between the three-dimensional model data in a position/orientation recognition result of the object and the measurement data (paragraph 41: sum of squared 3D distances are the similarity score); 
calculating, by the reliability calculation unit, an index indicating a feature of a three-dimensional shape of the object in the position/orientation recognition result of the object; and calculating a reliability of the similarity score based on the index (paragraphs 32-34 and 48: the measurement data selection unit calculates reliability equivalent to the quality of measurement data for each measurement data. The reliability is an index indicating the magnitude of an error contained in position information. The reliability of paragraph 32 indicating the magnitude of error in position information is based on normal vectors of the planes of the object (these are a feature of a 3D shape of the object and therefore constitute the index of claim 1). The reliability measure is equivalent to the reliability (R) of the similarity score, since error in positional information directly affects the fitting of paragraphs 20, 28, 32 and therefore the similarity score); and 
calculating, by the integrated score calculation unit, an integrated score indicating a quality of the position/orientation recognition result of the object based on the similarity score and the reliability (the position and orientation calculation unit -see above - encompasses the functionality of the integrated score calculation unit because by performing the fitting process it calculates the fitting error (similarity score) which is affected by the reliability measure of D1 (reliability). The similarity score of D1 is equivalent to the integrated score because the similarity score already takes into consideration the reliability see paragraphs 27, and 31-34).

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combination of elements, including a hand configured to grip the object; a robot configured to move the hand; and a control apparatus configured to control the object recognition processing apparatus, the hand, and the robot, wherein the control apparatus comprises a processor configured with a program to perform operations comprising: operation as an object-to-be-gripped determination unit configured to determine the object to be gripped by the hand based on the integrated score calculated by the object recognition processing apparatus; operation as a gripping orientation calculation unit configured to calculate a gripping orientation of the hand in response to gripping the object; and operation as a path calculation unit configured to calculate a path on which the robot moves the hand to the gripping orientation, as in claim 11; a hand, a robot, and a control apparatus, the method comprising: calculating, by the object recognition processing apparatus, an integrated score indicating a quality of a position/ orientation recognition result of the object; gripping the object by the hand; moving the hand by the robot; and controlling, by the control apparatus, the object recognition processing apparatus, the hand, and the robot, wherein the controlling comprises determining the object to be gripped by the hand based on the integrated score, calculating a gripping orientation of the hand in response to gripping the object, and calculating a path on which the hand is moved to the gripping orientation by the robot, as in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646